 


110 HR 1883 IH: To codify procedures regarding naturalization ceremonies conducted by the Secretary of Homeland Security.
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1883 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2007 
Mr. Fossella introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To codify procedures regarding naturalization ceremonies conducted by the Secretary of Homeland Security. 
 
 
1.Administrative naturalization ceremoniesSection 337 of the Immigration and Nationality Act (8 U.S.C. 1448) is amended by adding at the end the following:

(e)
(1)The ceremonies described in subsection (d) shall, at a minimum, contain the following events:
(A)The introduction will consist of preparatory remarks to explain the nature and significance of the ceremony as well as an introduction of the Department of Homeland Security representative conducting the ceremony and special guests, participants, or groups.
(B)The introduction of the new citizens may be accomplished either by Department of Homeland Security personnel or by the individuals themselves. The name and country of origin of each applicant should be included. If it is not practical to include the name of each applicant due to the size of the group being naturalized, a brief statement setting forth the number of persons to be administered the oath and their countries of origin should be made.
(C)The oath of allegiance is administered by a Department of Homeland Security officer consistent with this section.
(D)The new citizens should be requested to recite the pledge of allegiance to the flag of the United States. Either Service personnel, a guest, or one of the new citizens may lead the group.
(E)A guest speaker (e.g., prominent civic leader, naturalized citizen, judge, etc.) or a Department of Homeland Security official will deliver appropriate remarks. A prepared statement or congratulatory message from the President, Attorney General, or Commissioner may be used. The address should focus on the form and distinctiveness of the United States Government and the privileges and responsibilities of citizenship.
(F)Civic and patriotic groups (e.g., D.A.R., League of Women Voters, Veterans of Foreign Wars, Boy Scouts, etc.) should be introduced and allowed to present brief congratulatory remarks or special programs.
(G)An individual commencement-style presentation should be used if possible; or the certificate may be delivered at the conclusion of the ceremony. Subsequent delivery via mail should be avoided. The new citizens are to be provided with appropriate commemorative material, and the President’s welcoming letter.
(2)Ceremonies may include activities in addition to those specified in paragraph (1) if the activities are in keeping with the dignity of the occasion.
(3)Care should be taken to avoid associating ceremonies with such activities as partisan political functions, denominational religious functions, sporting events, or functions designed to draw crowds unrelated to the ceremony and which would not be in keeping with the dignity of the naturalization process.
(f)
(1)The ceremonies described in subsection (d) may be conducted at—
(A)Department of Homeland Security offices or facilities;
(B)public sites such as city, county, state or Federal buildings;
(C)school auditoriums, possibly as a part of civics curricula;
(D)court facilities;
(E)historic sites (ideally as a part of special commemorative events);
(F)Outreach locations, such as community agencies or fraternal organizations; or
(G)other appropriate facilities in keeping with the dignity of the occasion.
(2)The decor of the oath ceremony location must be in keeping with the dignity and importance of the conferring of United States citizenship. While the Department of Homeland Security office need not copy doggedly the decor of a typical Federal court house, such type of decor should be kept in mind when planning ceremonies. At a minimum, the flag of the United States and the Department of Homeland Security pennant will be prominently displayed. A dais or podium should be provided for the use of the officiating employees and speakers. Facilities must be clean and neat. When planning space requirements, ample provision must be made for the guests of new citizens.
(g)A separate calendar reflecting dates of administrative oath ceremonies for the calendar year shall be completed for each Department of Homeland Security office conducting naturalization activities. It shall be completed by January 31 of each year. The calendar, in addition to the dates of the ceremonies, must reflect the location of each ceremony and the number of persons to be scheduled for the ceremony. It must also indicate the total number of oath ceremonies actually held in the prior calendar year, and the number of abbreviated ceremonies held pursuant to subsection (h).
(h)
(1)When a district director or officer-in-charge determines that it is in the national interest that an applicant not wait until a scheduled oath ceremony to be administered the oath, an abbreviated oath ceremony may be held. In such case, only those items listed in subparagraphs (C), (E), and (G) of subsection (e)(1) need be included in the ceremony.
(2)When it is determined that an abbreviated ceremony will be held, the district director or officer-in-charge will place in the applicant’s service file a memorandum explaining the need for the abbreviated ceremony..  
 
